Citation Nr: 1428866	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2000 to May 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Chicago, Illinois RO.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.  


FINDING OF FACT

It is reasonably shown that symptoms of a psychosis became manifest during the Veteran's service and have persisted since.


CONCLUSION OF LAW

Service connection for a psychosis is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).  

Substantiating a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran's available service treatment records (STRs) show that psychiatric evaluation on enlistment was normal.   His DD Form 214 shows that he was separated from service for a diagnosis of personality disorder.  The available records do not include reports of a Medical Board Evaluation or a separation examination.  The Board assumes the Agency of Original Jurisdiction's search for the unassociated STRs was exhaustive, and that such records are irretrievably lost.  Accordingly, VA has a heightened obligation to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran was first seen by VA within one month following discharge; however, that was primarily for a general physical examination to initiate VA care.  He was seen again with preliminary psychiatric complaints in 2004.  The evaluation culminated with provisional diagnoses of avoidant and schizoid personality disorders.  The examiner encouraged the Veteran to return for a follow-up evaluation; there is no indication that occurred.

The Veteran continued to experience psychiatric problems.  After a period of homelessness and destitution, he apparently received both inpatient and outpatient treatment at a private facility where a history of psychiatric manifestations was noted; paranoid schizophrenia was diagnosed; and the Veteran was placed on anti-psychotic medication.

On June 2007 VA examination, the Veteran reported experiencing psychotic symptoms, including visual hallucinations, in service.  His current symptoms included both auditory and visual hallucinations, and a pattern of paranoid/delusional thinking.  It was noted that the Veteran laughed inappropriately on numerous occasions during the interview and made only infrequent eye contact.  Finding a diagnosis of schizophrenia "questionable," the examining psychologist diagnosed psychosis not otherwise specified.

It is not in dispute that the Veteran has a psychosis (however diagnosed).  It is also not in dispute that he had the onset of psychiatric symptoms in service.  During the May 2014 Travel Board hearing, he testified that he first experienced hallucinations in service, and the Board finds the testimony credible.  While the diagnosis apparently made in service was a personality disorder, the support for that diagnosis is not in the record; regardless, the Veteran's symptoms were of sufficient gravity to warrant separation.

One way of substantiating a claim for service connection for a disease is by showing that the disease became symptomatic during service, and that the symptoms have persisted since.  It is noteworthy that mental health disabilities, to include psychoses, are subject to periods of exacerbation and remission.

Here, the record shows that, following the onset of symptoms in service and separation from service after being on active duty more than 3 years due to such symptoms, the Veteran continued to have symptoms (including those associated with psychoses, such as hallucinations).  He sought evaluation and treatment by the VA soon after service and received  a diagnosis of schizophrenia, paranoid type by a private psychiatrist in December 2005 (following an extended period of acute exacerbation including homelessness and neglect).
While the record reflects there is some debate regarding the precise diagnosis for the Veteran's psychosis, the record reasonably reflects that symptoms of a psychotic nature began in service and have persisted.   The requirements for substantiating a claim of service connection are met; service connection for a psychosis, however diagnosed is warranted.  .


ORDER

Service connection for a psychosis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


